Cite as 2015 Ark. 170

                 SUPREME COURT OF ARKANSAS
                                         No.   CR-01-1015

                                                    Opinion Delivered April 16, 2015
KEDRON JOHNSON                                      PRO SE SECOND PETITION TO
                                PETITIONER          REINVEST JURISDICTION IN THE
                                                    TRIAL COURT TO CONSIDER A
V.                                                  PETITION FOR WRIT OF ERROR
                                                    CORAM NOBIS
                                                    [PULASKI COUNTY CIRCUIT COURT,
STATE OF ARKANSAS                                   NO. 60CR-00-2710]
                              RESPONDENT


                                                    PETITION DENIED.


                                          PER CURIAM

       In 2001, petitioner Kedron Johnson was found guilty by a jury of rape and sentenced to

300 months’ imprisonment. The Arkansas Court of Appeals affirmed. Johnson v. State, 80 Ark.

App. 79, 94 S.W.3d 344 (2002). In 2008, petitioner filed in this court a pro se petition seeking

leave to proceed in the trial court with a petition for writ of error coram nobis.1 We denied the

petition. Johnson v. State, CR-01-1015 (Ark. Dec. 19, 2008) (unpublished per curiam).

       On February 18, 2015, petitioner filed the petition, which is now before us in which he

again asks to have jurisdiction reinvested in the trial court to consider a coram-nobis petition.

After a judgment has been affirmed on appeal, a petition filed in this court for leave to proceed

in the trial court is necessary because the circuit court can entertain a petition for writ of error

coram nobis only after we grant permission. Dansby v. State, 343 Ark. 635, 37 S.W.3d 599 (2001)

       1
        When a judgment has been affirmed, a petition to reinvest jurisdiction in the trial court
to consider a petition for writ of error coram nobis is docketed in this court under the docket
number for the direct appeal.
                                      Cite as 2015 Ark. 170

(per curiam). A writ of error coram nobis is an extraordinarily rare remedy, more known for its

denial than its approval. Cromeans v. State, 2013 Ark. 273 (per curiam). The writ is allowed only

under compelling circumstances to achieve justice and to address errors of the most fundamental

nature. McDaniels v. State, 2012 Ark. 465 (per curiam). We have held that a writ of error coram

nobis is available to address certain errors that are found in one of four categories: insanity at

the time of trial, a coerced guilty plea, material evidence withheld by the prosecutor, or a third-

party confession to the crime during the time between conviction and appeal. Charland v. State,

2013 Ark. 452 (per curiam). The function of the writ is to secure relief from a judgment

rendered while there existed some fact that would have prevented its rendition if it had been

known to the circuit court and which, through no negligence or fault of the defendant, was not

brought forward before rendition of judgment. Chestang v. State, 2014 Ark. 477 (per curiam).

The petitioner has the burden of demonstrating a fundamental error of fact extrinsic to the

record. Wright v. State, 2014 Ark. 25 (per curiam). Coram-nobis proceedings are attended by a

strong presumption that the judgment of conviction is valid. Roberts v. State, 2013 Ark. 56, 425
S.W.3d 771.

       In his petition, petitioner contends that the prosecution withheld exculpatory evidence

from the defense in violation of Brady v. Maryland, 373 U.S. 83 (1963). The evidence alleged to

have been hidden was an audio recording of petitioner’s interrogation by detectives who

investigated the offense.

       A Brady violation is established when evidence favorable to the defense is wrongfully

withheld by the State. Such a violation is cause to grant the writ. Pitts v. State, 336 Ark. 580, 986



                                                 2
                                      Cite as 2015 Ark. 170

S.W.2d 407 (per curiam). In Strickler v. Greene, 527 U.S. 263 (1999), the Supreme Court revisited

Brady and declared that, when the petitioner contends that material evidence was not disclosed

to the defense, the petitioner must show that “there is a reasonable probability that, had the

evidence been disclosed to the defense, the result of the proceeding would have been different.”
527 U.S. at 280 (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)). In Strickler, the Court

also set out the three elements of a true Brady violation: (1) the evidence at issue must be

favorable to the accused, either because it is exculpatory or because it is impeaching; (2) the

evidence must have been suppressed by the State, either willfully or inadvertently; and (3)

prejudice must have ensued. Strickler, 527 U.S. 263; Buchanan v. State, 2010 Ark. 285 (per

curiam). A brief account of the evidence adduced at trial is necessary to understand petitioner’s

claim of a Brady violation.

       In June 2000, the victim, L.P., was kidnapped at gunpoint by two men as she left her job

for the evening. The men placed her in the back seat of her vehicle and drove her to a house

where she was repeatedly raped. L.P. had been at the house for five or six hours when she

encountered the appellant, who also had sexual intercourse with her. L.P. was eventually

released, and shortly thereafter she contacted the police. Petitioner, along with the other two

men, was later arrested and charged with rape.

       L.P. testified that she had never seen petitioner before and that when he came into the

room where she was being held, she begged him not to rape her, but he did so anyway.

Petitioner testified that he had been unaware that the victim had been abducted and that he had

believed the intercourse with her to be consensual. On direct appeal, the court of appeals held



                                                 3
                                      Cite as 2015 Ark. 170

that there was substantial evidence that petitioner was guilty of rape.

       Petitioner contends in the coram-nobis petition that the recording of his interrogation

by police was the best evidence to prove that the transcript of the interrogation was inaccurate

and that the accurate recording could have exonerated him and impeached the investigating

detectives and the testimony of the victim. He alleges that, at the pretrial omnibus hearing, the

detectives said that there was no audio recording made of the interrogation. While petitioner

claims that the audio recording would have been exculpatory, he does not state what specific

information contained in the transcript was different from that contained in the recording.

       Two police investigators testified in a pretrial hearing in petitioner’s case that they

interviewed petitioner for approximately an hour and then began audio taping the interview, a

transcript of which was prepared from the tape recording. Petitioner testified at the hearing that

the transcript was inaccurate and that there had been more than one tape recording made during

the interrogation. Petitioner offered no proof in the hearing or at trial, and he offers no proof

in this petition, that there had been more than one tape recording or that the transcript had been

altered to conceal exculpatory evidence from the defense. Clearly, the defense was aware at the

time of trial that petitioner contested the veracity of the police officers who testified concerning

the tape recorded statement, the accuracy of the transcript of the statement, and the number of

tapes made during the interrogation, and the matter could have been fully addressed at that time.

This court is not required to take claims of a Brady violation in a coram-nobis petition at face

value without substantiation. Slocum v. State, 2014 Ark. 491 (per curiam). The application for

coram-nobis relief must make a full disclosure of specific facts relied upon. Maxwell v. State,



                                                 4
                                       Cite as 2015 Ark. 170

2009 Ark. 309. Petitioner’s mere statements that there was another tape, or that the tape utilized

at trial and the transcript of it were not accurate, do not establish that there was evidence

withheld that meets the threshold requirements of a Brady violation that was both material and

prejudicial such as to have prevented rendition of the judgment had it been known at the time

of trial. It is petitioner’s burden to demonstrate that there is a reasonable probability that the

judgment of conviction would not have been rendered, or would have been prevented, had the

information been disclosed at trial. Wilson v. State, 2014 Ark. 273 (per curiam).

       Petitioner also argues that the trial court committed “plain error” by not suppressing the

transcript and in other rulings on issues raised at trial. The mere assertion of error does not

constitute a showing that that the audio recording was concealed from the defense. Rather, the

allegation is a claim that the trial court erred in admitting evidence. Assertions of trial error are

not cognizable in a coram-nobis proceeding. By their very nature, claims of trial error could

have been settled at trial and on the record on direct appeal; therefore, allegations of trial error,

even if of constitutional dimension, are not within the purview of a coram-nobis petition. Id.

       Petitioner also contends that he was denied effective assistance of counsel at trial and

perhaps on direct appeal. Allegations of ineffective assistance of counsel are also outside the

purview of a coram-nobis proceeding. Mason v. State, 2014 Ark. 288, 436 S.W.3d 469 (per

curiam). Such claims are properly raised in a timely petition for postconviction relief pursuant

to Arkansas Rule of Criminal Procedure 37.1 (2001). A petition for writ of error coram nobis

is not a substitute for raising an issue under Rule 37.1. Travis v. State, 2014 Ark. 82 (per curiam).

       To the extent that the assertions advanced by petitioner in his petition could be



                                                 5
                                      Cite as 2015 Ark. 170

considered a claim that the evidence was insufficient to sustain the judgment, issues concerning

the sufficiency of the evidence or the credibility of witnesses are not cognizable in coram-nobis

proceedings. Philyaw v. State, 2014 Ark. 130 (per curiam). Those issues are to be settled at trial,

and, when appropriate, on the record on direct appeal. Id.

       Petition denied.

       Kedron Johnson, pro se petitioner.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for respondent.




                                                6